Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “120c” has been used to designate both “second guide rail” and “third guide rail”; and reference character “110a” has been used to designate both “first wall” and “central wall member”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “250c”, “610a”, and “710a”.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: “620a” and “720a”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 8 is objected to because of the following informalities:  In line 4 of claim 8, “excavator” should be changed to “excavation”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the top" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 6, and 8 - 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paull (US 7,607,863).
Regarding claim 1, Paull discloses a ground excavation shield, comprising: a first wall (sidewall 14) disposed on a first side (right side) of the ground excavation shield; a second wall (sidewall 14) disposed on a second side (left side) of the ground excavation shield; a third wall (proximal endwall 16) disposed on a third side of the ground excavation shield and coupled to the first and second walls; a first guide rail (unlabeled wedge; Fig. 5) coupled to a bottom of the first wall; and a second guide rail (unlabeled wedge; Fig. 5) coupled to a bottom of the second wall (Figs. 1 and 5; col. 3, line 40 – col. 4, line 6).
Regarding claim 2, Paull further discloses the first and second guide rails (unlabeled wedges attached to the bottom ends of first and second walls 14) are “V” shaped (Fig. 5).
Regarding claim 6, Paull further discloses a fourth wall (distal endwall 18) on a fourth side of the ground excavation shield (Fig. 1; col. 3, lines 40 - 46).
Regarding claim 8, Paull further discloses at least one coupler (drag bar 22) coupled to at least one of the walls (16) of the ground excavation shield, the at least one coupler (22) to couple the ground excavation shield to a ground excavator (trackhoe, not shown) while the ground excavator drags the ground excavator shield across a ground (Figs. 1 and 5; col. 2, lines 35 - 36; col. 4, lines 4 - 6).
Regarding claims 9 and 10, Paull further discloses a ground excavator comprising a trencher (trackhoe, not shown) (col. 2, lines 35 - 36).

Claims 1, 2, and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Foley et al. (US 2018/0209114).
Regarding claim 1, Foley discloses a ground excavation shield, comprising: a first wall (panel 12) disposed on a first side of the ground excavation shield (trench box 10); a second wall (panel 18) disposed on a second side of the ground excavation shield; a third wall (panel 62 oriented perpendicularly to panels 12 and 18; Figs. 24, 28, and 29) disposed on a third side of the ground excavation shield and coupled to the first and second walls; a first guide rail (knife edge 100) coupled to a bottom of the first wall (12); and a second guide rail (100) coupled to a bottom of the second wall (18) (Figs. 1, 24, and 28 - 30; paragraphs 0131, 0142, and 0166).
Regarding claim 2, Foley further discloses the first and second guide rails (100) are “V” shaped (knife edge) (Fig. 30; paragraph 0142).
Regarding claim 4, Foley further discloses at least one extension (panel 62) coupled to at least one top of the first (12) and second (18) walls (Figs. 26, 28, and 29).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Paull in view of Cook et al. (4,202,649).  Paull discloses all of the claim limitations except a third guide rail coupled to a bottom of the third wall.  Cook teaches a third guide rail (closure plate 26 comprising a chisel edge) (Figs. 1 and 3; col. 4, lines 34 - 53) to allow the front end of the trench box to penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Paull with the third guide rail as taught by Cook to allow the front end of the trench box to penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. in view of Cook et al. Foley discloses all of the claim limitations except a third guide rail coupled to a bottom of the third wall.  Cook teaches a third guide rail (closure plate 26 comprising a chisel edge) (Figs. 1 and 3; col. 4, lines 34 - 53) to allow the front end of the trench box to penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foley with the third guide rail as taught by Cook to allow the front end of the trench box to penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al.
Regarding claim 5, Foley further discloses two extensions (62) coupled to first (12) and second (18) walls, respectively, at the top of the ground excavation shield (10) (Figs. 26, 28, and 29).  The embodiment of Figs. 26, 28, and 29 of Foley fails to explicitly teach an extension coupled to a third wall.  The embodiment of Fig. 51 of Foley teaches three extensions (three of the upper panels 300 as shown in Fig. 51) coupled to the first, second, and third walls (the lower panels 300 to which the aforementioned extensions are coupled as shown in Fig. 51).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed in the embodiment of Figs. 26, 28, and 29 of Foley to include three extensions coupled to the first, second, and third walls, respectively, as taught by the embodiment of Fig. 51 of Foley to create a ground excavation shield having a uniform height to support walls of an excavation having a uniform height.
Regarding claim 6, Foley further discloses a fourth wall (panel 62 oriented perpendicularly to walls 12 and 18 and opposite to the third wall comprising a panel 62, see rejection of claim 1 above; Fig. 29) on a fourth side (Fig. 29).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Paull in view of Spry (US 2016/0108599).  
Regarding claim 7, Paull discloses all of the claim limitations except a fourth guide rail coupled to a bottom of the fourth wall.  Spry teaches a fourth guide rail (tapered ground engaging tip 36) (Figs. 1 and 2 and paragraph 0095 teach each wall comprising tapered ground engaging tip 36; Figs. 10 and 16 teach a trenching shield comprising four walls).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Paull with the fourth guide rail as taught by Spry to ensure that all sides of the trench box penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  

Claim 7 and 11 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Foley et al. in view of Spry.  
Regarding claim 7, Foley discloses all of the claim limitations except a fourth guide rail coupled to a bottom of the fourth wall.  Spry teaches a fourth guide rail (tapered ground engaging tip 36) (Figs. 1 and 2 and paragraph 0095 teach each wall comprising tapered ground engaging tip 36; Figs. 10 and 16 teach a trenching shield comprising four walls).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the apparatus as disclosed by Foley with the fourth guide rail as taught by Spry to ensure that all sides of the trench box penetrate the ground while rigidly supporting and spacing the adjacent trench box walls from each other.  
Regarding claims 11 and 12, Foley discloses all of the claim limitations except the third wall includes a plurality of wall members including a central wall member coupled to two side wall members, the plurality of wall members reducing an area of an interior of the ground excavation shield proximate the third wall.  Spry teaches the third wall (wall to which struts 16 are not attached as shown in Fig. 16) includes a plurality of wall members including a central wall member coupled to two side wall members, the plurality of wall members reducing an area of an interior of the ground excavation shield proximate the third wall (Fig. 16).  It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the third wall as disclosed by Foley with the third wall including a central wall member and two side wall members as taught by Spry based upon the shape of the trench in which the shield is to be used.  
Regarding claim 13, Foley fails to disclose the central wall member is coupled to the two side wall members at approximately 45 degrees.  Spry teaches a central wall member (central panel 20c) is coupled to two side wall members (20a, 20b) at approximately 45 degrees (Figs. 12 and 13; paragraph 0121). It would have been considered obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to have modified the third wall as disclosed by Foley with the central wall member and two side wall members as taught by Spry so that the ground excavation shield can support a trench wall having a curved shape.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN D ANDRISH whose telephone number is (571)270-3098. The examiner can normally be reached M-F: 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SEAN D ANDRISH/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



SA
9/22/2022